RENDERED: AUGUST 26, 2021
                                                       TO BE PUBLISHED

              Supreme Court of Kentucky
                              2020-SC-0067-DG

KEENELAND ASSOCIATION, INC.                                       APPELLANT



                  ON REVIEW FROM COURT OF APPEALS
V.                         NO. 2018-CA-1393
                 FAYETTE CIRCUIT COURT NO. 17-CI-03068



ROY J. PRATHER AND                                                APPELLEES
NANCY PRATHER

AND
                              2020-SC-0075-DG

SALLEE HORSE VANS, INC.                                           APPELLANT



                  ON REVIEW FROM COURT OF APPEALS
V.                         NO. 2018-CA-1393
                 FAYETTE CIRCUIT COURT NO. 17-CI-03068



ROY J. PRATHER AND                                                APPELLEES
NANCY PRATHER



              OPINION OF THE COURT BY JUSTICE HUGHES

                                 REVERSING

      During the 2016 September Yearling Sale at Keeneland, a horse broke

loose from its handler and headed toward pedestrians who were crossing a

path between barns. One pedestrian, Roy J. Prather, fell while attempting to
flee and fractured his shoulder. Prather and his wife, Nancy Prather, filed suit

in Fayette Circuit Court alleging various negligence claims against Keeneland

and Sallee Horse Vans, Inc., the transportation company that agreed with the

horse’s purchaser to transport it to its destination. Keeneland and Sallee

argued that the Prathers’ claims were barred by Kentucky Revised Statute

(KRS) 247.402, a provision of the Farm Animals Activity Act (FAAA) that limits

the liability of farm animal activity sponsors and other persons as to claims for

injuries that occur while engaged in farm animal activity.

      Finding the FAAA applicable, the trial court granted summary judgment

in favor of Keeneland and Sallee. On appeal, the Court of Appeals raised a new

legal theory sua sponte and reversed the trial court’s decision. Noting that in a

separate statute the legislature recognized the sale of race horses as integral to

horse racing activities and that horse racing activities are specifically exempted

from the FAAA, the appellate court concluded the trial court erroneously

dismissed the Prathers’ claims. On discretionary review, we reverse the Court

of Appeals and reinstate the order granting summary judgment.

                     FACTS AND PROCEDURAL HISTORY

      Roy J. Prather visited Keeneland during the 2016 September Yearling

Sale event. Sales events involve an enclosed sales pavilion where the auctions

occur and a separate “backside” where horses are stalled, shown to prospective

purchasers, and loaded and unloaded into horse vans as they come and go

from the premises. Prather was at Keeneland as an employee of Indian Charlie,

an independent satirical newspaper containing information and advertisements

                                        2
relating to the thoroughbred industry. His sole purpose for being at the sales

event was distributing the newsletters from his employer. Prather parked at

Keeneland’s track kitchen, received a batch of the newsletters, and proceeded

across the premises, passing out newsletters at various sale barns along the

way.

       By way of background, once a horse is purchased in the Keeneland sales

pavilion, the purchaser must arrange for transport of the horse off the

premises. A purchaser can approach the van table and select a transportation

company to move the horse. Typically, a number of different transportation

companies work the Yearling Sale, companies such as Appellee Sallee Horse

Vans, Inc. During the Yearling Sale, Sallee utilizes independent contractors,

called shankers or handlers, who are responsible for getting a horse from its

specific barn and taking it to the appropriate horse van. Elizabeth Sadler, a

corporate representative for Sallee, testified by deposition that they do not

document which handler walks a horse from the barn to its vans for transport,

but that a Sallee employee called a dispatcher ordinarily maintains records of

which handlers worked on a given sale day.1

       On the day of his fall, Prather returned to the kitchen to get more

newsletters and on his way back toward the track he and others were stopped



       1 Sadler testified that typically horse handlers are familiar with the horse

industry. When there is a horse sale, they contact various horse transport companies,
like Sallee, and ask whether help is needed. If help is needed, the handler is
instructed to go to the sale and check in with the dispatchers. Sallee has a dispatcher
present at Keeneland who determines whether a handler will work for Sallee during
the sale.

                                          3
by a Keeneland crossing guard at a designated horse crossing path so a

handler could lead a horse into a van for transportation off the premises.

Prather did not know the name of the handler he saw leading the horse but

testified by deposition that Prather believed he saw the handler with Sallee

employees earlier in the day and thus assumed the handler was working for

Sallee. After the horse crossed the path and left the immediate vicinity the

crossing guard permitted Prather and others to proceed along their path. As

the horse was entering the loading chute, the horse broke free from its handler.

Someone yelled “loose horse,” causing Prather to turn around and observe the

horse moving in his direction. As Prather turned to move away from the horse

he alleges that he felt a “push” on his shoulder and he fell over, fracturing his

shoulder. Prather could not explain what caused him to fall, but said the

horse was close enough to him that he assumed the horse kicked him. One of

the crossing guards radioed for help and an ambulance transported Prather to

the hospital.2

      On August 25, 2017, Prather and his wife, Nancy Prather, filed a

complaint in the Fayette Circuit Court against Keeneland and Sallee. His

claims included various forms of negligence based largely on alleged

deficiencies in the horse and pedestrian routing on the backside of the track

and the actions or omissions of Keeneland’s security personnel. The complaint




      2  In his deposition Prather stated that three Keeneland crossing guards were in
the vicinity when his injury occurred, but only identified two of the crossing guards by
name.

                                           4
also included allegations that Sallee failed to properly secure the horse while

leading it to the loading dock.

      On June 21 and July 25, 2018, Sallee and Keeneland filed separate

motions for summary judgment under the FAAA. KRS 247.401-.4029. The

FAAA recognizes that there are inherent risks associated with farm animals,

including horses, that are beyond the reasonable control of farm animal

activity sponsors, professionals, or other persons. The FAAA was enacted “to

aid courts and juries in defining the duties of persons responsible for farm

animals to others who have chosen to participate in farm animal activities.”

KRS 247.4013. As such, KRS 247.402 bars certain claims arising from farm

animal activities.

      Specifically, Keeneland argued that the Prathers’ claims are barred under

the FAAA because Keeneland is a “farm animal activity sponsor” and Prather is

a “participant in farm animal activities” whose injury resulted from the

“inherent risks of farm animal activities” within the meaning of KRS 247.4015.

Sallee filed a similar motion for summary judgment asserting it is a “farm

animal professional” according to KRS 247.4015(6)(a) and is engaged in farm

animal activity under KRS 247.4015(1). Sallee also asserted that Prather was

engaged in farm animal activity under KRS 247.4015(1) and (10) by being a

spectator who placed himself in immediate proximity to the activity or by being

a participant. Prather opposed the motions for summary judgment by alleging

he was not a “participant” under the FAAA and that summary judgment was

premature because discovery was ongoing.

                                        5
      The trial court conducted a hearing and orally concluded that the FAAA

applied, barring the Prathers’ claims. The trial court held that Prather was a

participant in the activities and that his injury was a result of the inherent

risks in horse sale activities. A written order granting summary judgment to

Keeneland and Sallee was entered but it did not contain any additional

findings.

      Prather appealed, and the Court of Appeals reversed the trial court order

granting summary judgment on different legal grounds than those advanced by

Prather. The Court of Appeals applied the horse racing activity exception, KRS

247.4025(1), which states that horse racing activities are exempt from the

FAAA. The Court of Appeals concluded that the September Yearling Sale at

Keeneland constituted a horse racing activity, relying on KRS 230.357, a

provision in a separate chapter of KRS which pertains to the sale of race horses

and outlines various statutory requirements to effectuate the sale of a race

horse. The Court of Appeals reasoned that “[b]y placing KRS 230.357 within

the statutory framework regulating race and show horses, we believe the

legislature recognized the sale of race horses as being integral to horse racing

and, in fact, innately intertwined therewith.” On this analysis, the Court of

Appeals held the FAAA is inapplicable and does not bar the Prathers’ claims

against Keeneland or Sallee.

      Having granted discretionary review, heard oral arguments and carefully

considered the record, we reverse the Court of Appeals. Given the undisputed

facts and applicable law, the trial court properly granted summary judgment.

                                         6
                                     ANALYSIS

        In granting summary judgment, the trial court issued oral findings that

the FAAA applies to Keeneland and Sallee, that Prather was a participant in

farm animal activity and that the risks that led to Prather’s injury were

inherent in the activity. We consider first whether the FAAA applies to

Keeneland, Sallee and Prather, and then determine whether summary

judgment was appropriately granted.

   I.      The FAAA Applies to Keeneland, Sallee and Prather.

        This case turns on the interpretation of the FAAA, which provides limited

liability for those engaged in farm animal activities. “[I]f a statute is clear and

unambiguous and expresses the legislature’s intent, the statute must be

applied as written.” Hall v. Hosp. Res., Inc., 276 S.W.3d 775, 784 (Ky. 2008).

“The words of the statute are to be given their plain meaning unless to do so

would constitute an absurd result.” Exec. Branch Ethics Com'n v. Stephens, 92

S.W.3d 69, 73 (Ky. 2002). The language of the FAAA is clear and the provisions

are easily applied to the parties and activities in this case.

        The FAAA was enacted to define the duties of persons responsible for

farm animals3 to others who participate in farm animal activities. KRS

247.4013. Recognizing the importance of supporting farm animal activities in

this state, the Act bars certain claims arising from farm animal activities:

        The inherent risks of farm animal activities are deemed to be
        beyond the reasonable control of farm animal activity sponsors,

     3 The Act defines “farm animal” as “one (1) or more of the following

domesticated animals” and then lists several types of animals including “horses.”

                                          7
      farm animal professionals, or other persons. Therefore, farm
      animal activity sponsors, farm animal professionals, or other
      persons are deemed to have the duty to reasonably warn
      participants in farm animal activities of the inherent risks of the
      farm animal activities but not the duty to reduce or eliminate the
      inherent risks of farm animal activities. Except as provided in
      subsections (2) and (3) of this section, no participant or
      representative of a participant who has been reasonably warned of
      the inherent risks of farm animal activities shall make any claim
      against, maintain an action against, or recover from a farm animal
      activity sponsor, a farm animal professional, or any other person
      for injury, loss, damage, or death of the participant resulting from
      any of the inherent risks of farm animal activities.

KRS 247.402(1). “Farm animal activities” are defined in KRS 247.4015(3)

which includes, in relevant part,

      (d) Rides, trips, shows, clinics, demonstrations, sales, hunts,
      parades, games, exhibitions, or other activities of any type,
      however informal or impromptu, that are sponsored by a farm
      animal activity sponsor or other person[.]

(Emphasis added.)

      Keeneland asserts that it is entitled to the protections of the FAAA as a

farm animal activity sponsor, defined by KRS 247.4015(4) as

      an individual, group, club, partnership, corporation, or other legally
      constituted entity, whether the sponsor is operating for profit or
      nonprofit, which sponsors, organizes, allows, or provides the facilities for
      a farm animal activity . . . .

Keeneland qualifies as a farm animal activity sponsor under this subsection

because it organized and provided the facilities for the horse sale and, in turn,

“sales” are explicitly listed as a farm animal activity. KRS 247.4015(3).

      Generally, farm animal activity participants are barred from bringing a

claim against a farm animal activity sponsor, a farm animal professional or a




                                        8
person as defined in KRS 247.4015(11).4 KRS 247.4015(10) defines a farm

animal activities “participant” as “any individual, whether amateur or

professional, who engages in a farm animal activity, whether or not a fee is

paid to participate in the farm animal activity . . . .” The statute further defines

“engages in a farm animal activity” as

       leading, showing . . . driving, or being a passenger upon a farm
       animal, whether mounted or unmounted; . . . or utilizing a farm
       animal facility as part of an organized event or activity; or assisting
       a participant or show management in farm animal activities. The
       term does not include being a spectator at a farm animal activity,
       except in cases where the spectator voluntarily places himself or
       herself in immediate proximity to the activity . . . .

KRS 247.4015(1).

       Sallee is engaged in the business of horse transportation and KRS

247.4015(1) expressly references “leading” a farm animal. The Sallee handler

was engaging in farm animal activity by leading the horse to a van at the time

Prather was injured. KRS 247.4015(1). Also Sallee’s handling of the horse

occurred in the context of a sale, which is explicitly considered a farm animal

activity. KRS 247.4015(3). Finally, Sallee qualifies as a “person” under KRS

247.4015(11) because it is a corporation that “controls” farm animals, thus

fitting squarely within the liability limitation provision in KRS 247.402(1).

Sallee is thus afforded protection under the FAAA.




       4 The Act defines “person” as “any individual, corporation, association, or other
legally constituted entity that owns or controls one or more farm animals.” Sallee
qualifies as a “person” under KRS 247.4015(11) because it is a corporation that
“controls” farm animals, thus fitting squarely within the liability limitation provision in
KRS 247.402(1).

                                            9
      The parties dispute whether Prather was a farm animal activity

participant or a spectator at the time of his injury. Keeneland and Sallee argue

that Prather was a participant in farm animal activity because he was in the

sale barn area to distribute newsletters that contained satirical information

about the sale and sale participants. Prather disagrees and asserts that he

was a spectator because his sole purpose for being on Keeneland premises was

to distribute the newsletter, not to buy, sell or lead horses. He also states that

he did not place himself within immediate proximity of the farm animal activity,

an alleged fact that is relevant only if Prather is a spectator. KRS 247.4015(1).

While Prather was not involved in the actual sale or handling of any horses, he

deliberately placed himself at the backside of the track where the horses were

being stalled, shown to prospective purchasers, and loaded and unloaded into

horse vans as they arrived and departed the Keeneland premises. He was

present on the backside of the track to disseminate information related to the

sale, distinguishing him from a mere sale spectator.

      The Keeneland sales pavilion, where the auction activity occurred,

houses a designated spectator area with enclosed stadium seating,

concessions, conference rooms and a business center. The premises include a

free spectator parking lot and due to the layout of the property spectators

wanting to view the sale can access the pavilion without ever coming into

contact with a horse. The spectator area and the sales area are separated.

      As noted, at the time of his injury Prather was paid to distribute

newsletters. Prather testified that he deliberately distributed the newsletters

                                        10
on the backside of the track and in the sale barns. He was not in the areas

designated for spectators. The trial court’s finding that Prather was not a mere

spectator but rather a participant is supported by substantial evidence. In

sum, Prather qualifies as a participant under the FAAA because he was an

individual engaged in a farm animal activity. KRS 247.4015(10).

      Having established that the FAAA is applicable to the parties, we turn to

whether either Keeneland or Sallee is entitled to the protections of the FAAA

based on the facts of this case. While the FAAA generally precludes Prather,

who was reasonably warned of the inherent risks of the farm animal activity at

Keeneland, from bringing a claim against Keeneland or Sallee, there are

exceptions.

      In his complaint Prather alleged that Keeneland and Sallee “negligently,

recklessly and willfully and wantonly failed to secure . . . the race horse which

caused [his] fall.” Prather also alleged that Sallee breached its duty to him by

losing control of the race horse in a crowded environment. Through his

allegations in the complaint and responses to the motions for summary

judgment, Prather asserts claims under each of the five exceptions:

      (2) Nothing in subsection (1) of this section shall prevent or limit
      the liability of a farm animal activity sponsor, a farm animal
      professional, or any other person if the farm animal activity
      sponsor, farm animal professional, or person:

              (a) Provided the equipment or tack, and knew or should have
              known that the equipment or tack was faulty, and the
              equipment or tack was faulty to the extent that it
              contributed to the injury;

              (b) Provided the farm animal and failed to make reasonable
              and prudent efforts to determine the ability of the participant
                                         11
            to engage safely in the farm animal activity and to safely
            manage the particular farm animal based on the
            participant’s representations of the participant's ability;

            (c) Owns, leases, has authorized use of, rents, or otherwise is
            in lawful possession and control of the land or facilities upon
            which the participant sustained injuries because of a
            dangerous latent condition which was known or should have
            been known to the farm animal activity sponsor, farm animal
            professional, or person and for which warning signs have not
            been conspicuously posted;

            (d) Commits an act or omission that constitutes willful or
            wanton disregard for the safety of the participant, and that
            act or omission caused the injury; or

            (e) Negligently or wrongfully injures the participant.

KRS 247.402(2).

      Although the FAAA limits the liability of farm animal activity sponsors,

farm animal professionals, and “persons,” KRS 247.4025(1) specifically

provides that FAAA protection “shall not apply” when farm animal activity

sponsors, professionals, persons or participants are “engaged in horse racing

activities.” “Horse racing activities” are defined as “the conduct of horse racing

activities within the confines of any horse racing facility licensed and regulated

by KRS 230.070 to 230.990, but shall not include harness racing at county

fairs[.]” KRS 247.4015(8). Notably, this reference to a licensed and regulated

facility is the only reference to KRS Chapter 230 in the entire FAAA.

      For Prather to proceed on his claims against Keeneland and Sallee he

must show either that the defendants were engaged in horse racing activities,

rendering the FAAA inapplicable, KRS 247.4025(1), or show that one of the

exceptions in KRS 247.402(2) applies. If Prather’s injury is the result of the

                                        12
“inherent risks of farm animal activities” then the FAAA bars his claim. KRS

247.402(1).

      II.     The FAAA’S Horse Racing Exception Does Not Apply.

      The Court of Appeals determined that because the legislature referenced

KRS Chapter 230 in the FAAA, i.e., the Act does not apply to horse racing

activities at facilities “licensed and regulated by KRS 230.070 to 230.990,” it

recognized that the sale of race horses is “innately intertwined” with horse

racing. With that curious leap of logic the Court of Appeals concluded the

horse racing exception to the FAAA applied. The exception, KRS 247.4025(1),

focuses however not only on the person or entity involved but also the farm

animal activity at issue. In this case, even though the sale occurred at

Keeneland, a licensed horse racing facility regulated by KRS Chapter 230, no

horse racing activities were occurring at the time of the sale. The FAAA

exception does not apply simply because Keeneland is a licensed horse racing

facility under KRS Chapter 230.5 The Court of Appeals’ interpretation




      5  Further, KRS 230.280(1) states that “[n]o person shall hold or conduct any
horse race meeting for any stake, purse or reward within the Commonwealth of
Kentucky without securing the required license from the racing commission.” KRS
230.260(1), which outlines the authority of the Kentucky Horse Racing Commission,
states that “[t]he racing commission is vested with jurisdiction and supervision over all
horse race meetings in this Commonwealth and over all associations and all persons
on association grounds . . . .” An “association” is defined by KRS Chapter 230 as “any
person licensed by the Kentucky Horse Racing Commission under KRS 230.300 and
engaged in the conduct of a recognized horse race meeting.” KRS 230.210. The Court
of Appeals emphasized that Keeneland is licensed and regulated by KRS Chapter 230.
However, sales and racing at Keeneland never occur simultaneously. When Keeneland
is operating as a sales facility it is not engaged in any racing activity governed by KRS
Chapter 230 so there is no rational basis for treating it differently than a facility
conducting the exact same sales activity at an unlicensed location.

                                           13
completely ignores the nature of the activity occurring at Keeneland at the time

Prather was injured.

      Nothing in the record supports a conclusion that Keeneland, Sallee or

Prather were engaged in the “conduct of horse racing activities” under any

reasonable meaning of the phrase. The only activities occurring on the

Keeneland premises were the transport of horses, by hand, to and from the

backside, sales arena, and transport vans where the horses were loaded and

taken off the premises after being purchased. No live racing was occurring,

Keeneland’s racing meets being confined to April and October of each year.

Horse sales and horse racing are entirely different activities and the FAAA

treats them as such. While the Court of Appeals’ classification of Keeneland as

a horse racing facility is proper, Keeneland was not operating as a horse racing

facility during the September Yearling Sale. Therefore, the blanket exemption

of horse racing activity from the FAAA in KRS 247.4025(1) is inapplicable.

      The legislative history of the FAAA also supports our conclusion that the

General Assembly intended to treat horse racing and horse sales differently,

requiring not only a licensed horse racing facility but also horse racing activity

in order for the FAAA exemption to apply. In 2015 the General Assembly

amended KRS 247.4015 and the definition of farm animal activity to explicitly

include sales. KRS 247.4015(3)(d). This addition to the statute makes the

General Assembly’s intent abundantly clear. It is fundamental that in

determining the meaning of a statute, we must defer to the language of the

statute and we are not at liberty to add or subtract from the legislative

                                        14
enactment or interpret it at variance from the language used. Caesars

Riverboat Casino, LLC v. Beach, 336 S.W.3d 51, 56 (Ky. 2011) (citing Johnson v.

Branch Banking and Trust Co., 313 S.W.3d 557, 559 (Ky. 2010)). Interpreting

the horse racing activities exemption in accordance with its plain meaning

creates a result that is consistent with the legislative intent of the FAAA.

      The purpose of KRS Chapter 230, which governs horse racing and

showing, is to “vest in the racing commission forceful control of horse racing in

the Commonwealth with plenary power to promulgate administrative

regulations prescribing conditions under which all legitimate horse racing and

wagering thereon is conducted in the Commonwealth . . . .” KRS 230.215(2).

KRS 230.357, enacted in 2006, requires that all transfers of horses, stallion

seasons, or economic interests in horses be evidenced by a bill of sale and that

any person acting as an agent for both a purchaser and a seller receive the

informed consent of both parties. This provision focusing on the sales

transaction is the only manner in which KRS Chapter 230 addresses “sales.”

Importantly, KRS 230.357 was enacted ten years after the FAAA and almost

ten years before the General Assembly specifically amended the definition of

farm animal activities in KRS 247.4015(3)(d) to include “sales.” Thus, when

the FAAA was enacted (1996), KRS Chapter 230 did not reference horse sales

in any way. We presume that the legislature is “aware of existing laws when

enacting a new statute,” Pearce v. University of Louisville, 448 S.W.3d 746, 760

(Ky. 2014), and we find no reasonable basis for concluding that the General

Assembly intended KRS 230.357 to limit the scope and protections of the

                                        15
FAAA, particularly since “sales” were added to the farm animals activity

definition in 2015.

      This Court has previously considered the applicability of the FAAA to

horse sales in Daugherty v. Tabor, 554 S.W.3d 319 (Ky. 2018). Tabor, a

prospective horse buyer, contacted Daugherty Stables about buying several

horses and visited the stables to test ride horses. Id. at 320. While test riding

a horse, Tabor lost control and was thrown from the horse, suffering several

injuries. Id. Tabor alleged that Daugherty breached various duties under the

FAAA but Daugherty argued that as a farm animal activities professional they

satisfied the FAAA’s mandate to warn participants about the inherent dangers

of horseback riding. Id. at 321. The crux of the case turned on whether

Daugherty satisfied the duty to ensure that Tabor had the requisite skill to ride

the horse, KRS 247.402(2)(b), and whether the actions of Daugherty and his

employees were reasonable under the FAAA. Notably, this Court held that

liability for the horse’s unpredictable reaction to Tabor was abrogated by the

FAAA.

      While Daugherty involved the sale of only a few horses, compared to a

large sales event like the Yearling Sale at Keeneland, it nonetheless constitutes

an instance where this Court has found that a horse sale was within the

protections of the FAAA. Indeed, given the plain legislative intent we could not

hold otherwise. Because the sale of horses constitutes a farm animal activity

and Keeneland constituted a farm animal activity sponsor at the time of

Prather’s injury, it is entitled to the protections of the FAAA. Further, because

                                        16
Sallee was a “person” engaged in farm animal activities by handling the horse

to transport it off the premises, it is also afforded the protections of the FAAA.

The Court of Appeals’ strained construction of the horse racing exemption is

simply not justified.

      III.   Prather’s Injury Stemmed from an Inherent Risk of
             Engaging in Farm Animal Activity.

      The FAAA explicitly recognizes that there are inherent risks in working

with and around farm animals, risks that are “essentially impossible . . . to

eliminate.” KRS 247.401. In enacting the FAAA the legislature recognized the

widespread occurrence of farm animal activities in Kentucky and the economic

benefits such activities bring to the state. The FAAA is “necessary to instruct

persons voluntarily engaging in farm animal activities of the potential risks

inherent in the activities.” KRS 247.401. A stated purpose of the FAAA is to

“preserve and promote the long Kentucky tradition of activities involving farm

animals” while also protecting “the health and safety” of Kentucky citizens. Id.

“[P]ersons do not have a duty to eliminate risks inherent in farm animal

activities which are beyond their immediate control if those risks are or should

be reasonably obvious, expected, or necessary to participants engaged in farm

animal activities.” KRS 247.4013.

      The FAAA also imposes a duty on farm animal activity participants,

(Prather in this case), to “act in a safe and responsible manner at all times to

avoid injury to the participant and others and to be aware of risks inherent in

farm animal activities to the best of the participant’s ability.” KRS 247.4019.

“Inherent risks of farm animal activities” are defined as
                                        17
      dangers or conditions which are an integral part of farm animal
      activities, including, but not limited to;

            (a) The propensity of a farm animal to behave in ways that
            may result in injury, harm, or death to persons around
            them;

            (b) The unpredictability of the reaction of a farm animal to
            sounds, sudden movement, and unfamiliar objects, persons,
            or other animals;

            (c) Certain hazards such as surface and subsurface
            conditions;

            (d) Collisions with other farm animals or objects; and

            (e) The potential of a participant to act in a negligent manner
            that may contribute to injury to the participant or others,
            such as failing to maintain control over a farm animal or not
            acting within his or her ability[.]

KRS 247.4015(9).

      KRS 247.4027 requires farm animal activity sponsors and professionals

to post and maintain signs that warn participants of inherent risks. All parties

agree that Keeneland had clearly visible signs posted in accordance with KRS

247.4027(3):

                                   WARNING

      Under Kentucky law, a farm animal activity sponsor, farm animal
      professional, or other person does not have the duty to eliminate
      all risks of injury of participation in farm animal activities. There
      are inherent risks of injury that you voluntarily accept if you
      participate in farm animal activities.

      The foundation of the FAAA is that a participant who has been

reasonably informed of the inherent risks of farm animal activities cannot

make a claim against a sponsor, professional or any other person for their

injury, unless an exception applies. KRS 247.402(1). This limitation on claims
                                        18
arising from farm animal activities serves to accomplish the purpose of the act

itself, which is to promote farm animal activities for the benefit of Kentucky as

a whole. Additionally, the Act specifically recognizes that inherent risks of farm

animals are “essentially impossible . . . to eliminate.” KRS 247.401.

      While it is unclear what precisely caused the horse to break loose from

its handler on that day in September 2016, the FAAA recognizes the

unpredictability of a farm animal as an inherent risk. KRS 247.4015(9)(b). A

horse becoming “spooked” or getting loose from its handler is something farm

animal activity sponsors and participants should recognize as an obvious risk.

Indeed, the FAAA recognizes that farm animals may react to sounds, sudden

movement, or unfamiliar objects, persons or other animals. Prather, a

participant familiar with horses generally and Keeneland particularly, testified

that Keeneland was especially crowded on the day of the sale. Specifically, he

testified that the area where the horse was crossing was very crowded with

people. Any number of things could have startled the horse and caused it to

break loose from the handler.

      Although not dispositive in our analysis, we note that Prather had more

experience in the horse industry than many Kentuckians, having had two

previous employment experiences involving horses. He acknowledged that he

was familiar with the Keeneland grounds and Keeneland sales. He also

acknowledged that when he worked for another company during a sale a horse

got loose so he knew that was a type of risk associated with horses. He

understood that horses present a risk of injury and thus while distributing

                                       19
newsletters he tried to keep his distance from the horses because he did not

want to “spook a horse.” Additionally, Prather acknowledged seeing the

warning signs, as required by KRS 247.4027(3), posted at Keeneland and

knowing that there were inherent risks of being around horses. On cross-

examination at his deposition, he stated he understood that he subjected

himself to certain risks by being at Keeneland to distribute the newsletters.

      While several questions regarding the incident remain unanswered, it is

clear that Prather’s injury was caused by a horse getting loose from its handler.

Although Prather is unable to describe the mechanism of his injury—whether

the horse kicked him, another pedestrian pushed or bumped into him when

panic ensued, etc.—the injury unquestionably stemmed from the horse’s

behavior in escaping the handler. Prather did not see the horse break free from

its handler, so he was unable to speculate as to how or why the horse broke

loose. Additionally, the area of Keeneland in which Prather was injured was a

designated crossing area for horses, a space where people and horses came

into close proximity.

      In sum, by voluntarily attending the Yearling Sale at Keeneland and

acting as a farm animal activity participant, Prather subjected himself to the

inherent risks associated with horses. The injury he suffered is precisely the

type of injury that is foreseeable when a horse unpredictably breaks loose from

its handler. Holding Keeneland or Sallee liable for his injury would contradict

the purpose of the FAAA and the protections afforded to farm animal activity




                                       20
sponsors, professionals and persons for farm animal behavior, behavior which

to a large extent cannot be predicted or controlled.

      On appeal, we review a summary judgment de novo. Shelton v. Ky.

Easter Seals Soc’y, Inc., 413 S.W.3d 901, 905 (Ky. 2013). We consider whether

the trial court “correctly determined that there were no genuine issues of

material fact and that the moving party was entitled to judgment as a matter of

law.” Fluke Corp. v. LeMaster, 306 S.W.3d 55, 59 (Ky. 2010). The Prathers

failed to present evidence demonstrating genuine issues of material fact.6

      “Designed to be narrow and exacting so as to preserve one's right to trial

by jury, summary judgment is nevertheless appropriate in cases where the

nonmoving party relies on little more than ‘speculation and supposition’ to

support his claims.” Blackstone Mining Co. v. Travelers Ins. Co., 351 S.W.3d

193, 201 (Ky. 2010) (citing O’Bryan v. Cave, 202 S.W.3d 585, 588 (Ky. 2006).

Here, Prather could not identify the cause of his fall and did not present

statements or testimony from any eyewitnesses that would support a

conclusion that his fall was not the result of the inherent risks associated with

farm animals, in this case a “loose horse.” The primary source of evidence is

his own testimony. “The party opposing summary judgment cannot rely on


      6  In Prather’s responses to interrogatories he stated that his counsel possessed
two recorded statements from two of the crossing guards who were present at the
scene. The contents of the statements are unknown, and it is unclear why eyewitness
statements were not made part of the record, especially given the uncertainties
surrounding the events that transpired. The Prathers’ case was pending for one year
in the trial court before summary judgment was granted, allowing sufficient time for
discovery and development of their claim and submission of proof for the trial court’s
consideration.


                                          21
their own claims or arguments without significant evidence in order to prevent

a summary judgment.” Wymer v. JH Properties, Inc., 50 S.W.3d 195, 199 (Ky.

2001). Simply put, the Prathers have not presented any affirmative evidence to

support their assertion that the FAAA does not bar their claims against

Keeneland and Sallee. The trial court properly granted summary judgment.

                                CONCLUSION

      For the foregoing reasons, we reverse the Court of Appeals and reinstate

the order of the Fayette Circuit Court granting summary judgment to

Keeneland and Sallee.

      Minton, C.J.; Conley, Keller, Lambert, and Nickell, JJ., concur.

VanMeter, J., not sitting.




                                      22
COUNSEL FOR APPELLANT,
KEENELAND ASSOCIATION, INC:

Woodson Chapman Hopkins
Steven B. Loy
Stoll Keenon Ogden PLLC

COUNSEL FOR APPELLANT,
SALLEE HORSE VANS, INC:

Gregg Edward Thornton
Jillian Dove House
Ward Hocker & Thornton PLLC


COUNSEL FOR APPELLEES:

Nicholas D. Summe
Martin Sebastian Summe
Summe & Summe PSC




                              23